Exhibit 10.18
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), by and between OSI
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and Dr. Anker
Lundemose (the “Employee”), is entered into as of the date set forth beneath the
Employee’s name below. Capitalized terms, unless otherwise defined herein, shall
have their respective meanings as set forth in the OSI Pharmaceuticals, Inc.
Amended and Restated Stock Incentive Plan, as amended (the “Plan”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) approved on [GRANT DATE] (the “Grant Date”) the grant
of Restricted Stock Units (as defined below) to the Employee, as described
herein; and
     WHEREAS, the grant of Restricted Stock Units is subject to a condition that
any liability of the Company and its affiliates to pay secondary national
insurance contributions in respect of the Restricted Stock Units shall be the
liability of the Employee and that the Employee shall be required to enter into
an election pursuant to Paragraph 3B(1) of Schedule 1 of the Social Security
Contributions and Benefits Act 1992;
     NOW, THEREFORE, the parties hereto mutually agree to the following terms
and conditions of this Agreement:
          1. Grant of Restricted Stock Units. The Company hereby grants to the
Employee [UNITS GRANTED] Restricted Stock Units. For the purposes of this
Agreement, a “Restricted Stock Unit” shall mean the contractual right to receive
one share of Common Stock of the Company, par value $.01 per share (the “Common
Stock”), subject to the terms and conditions of this Agreement and the Plan.
          2. Vesting and Forfeiture. Subject to the terms and conditions of this
Agreement and the Plan, Restricted Stock Units granted under this Agreement
shall vest over a period of four (4) years, with one quarter (25%) of the
Restricted Stock Units vesting on each of the next four anniversaries of the
Grant Date, with any fractional number of Restricted Stock Units that would
otherwise become vested as of any such anniversary rounded to a whole integer as
determined in the discretion of the Committee. On the date that the Employee’s
employment (or service as an officer, consultant or member of the Board of
Directors of the Company) with the Company and any parent or subsidiary of the
Company terminates, including, without limitation, due to death or Retirement
(an “Employee Termination Event”), all unvested Restricted Stock Units granted
hereunder shall be forfeited, and the Employee shall have no further rights with
respect to such forfeited Restricted Stock Units. Notwithstanding the foregoing,
all unvested Restricted Stock Units shall immediately vest upon a “Change of
Control”. For the purposes of this Agreement, a “Change of Control” shall mean
the approval by the stockholders of the Company (or in case of a transaction
involving Prosidion Limited, a wholly-owned subsidiary of the Company
(“Prosidion”), the approval of the Company) of (a) a

 



--------------------------------------------------------------------------------



 



merger or consolidation involving the Company if the stockholders of the Company
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, directly or indirectly, continue to hold a majority of
the voting power in the resulting entity, (b) an agreement for the sale or other
disposition of all or substantially all of the assets of the Company or
Prosidion Limited, or (c) any transaction involving Prosidion if the Company
does not, as a result of such transaction, continue to hold a majority of the
voting power in Prosidion or the resulting entity.
          3. Settlement of Restricted Stock Units. Settlement for any vested
Restricted Stock Units shall be in shares of Common Stock (collectively, the
“Settlement Shares”). For the purposes of this Agreement, the “Settlement Date”
shall mean the date upon which one or more Restricted Stock Units vest pursuant
to this Agreement. The Company shall deliver the Settlement Shares to the
Employee as soon as reasonably practicable following the applicable Settlement
Date. Such Settlement Shares will be issued and evidenced in such manner as the
Committee in its discretion shall deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more stock
certificates. Upon issuance of the Settlement Shares, the number of Restricted
Stock Units equal to the Settlement Shares shall be extinguished and such number
of Restricted Stock Units will no longer be considered to be held by the
Employee for any purpose.
          4. Restriction on Transferability. Restricted Stock Units granted
hereunder shall not be sold, assigned, transferred, exchanged, pledged or
otherwise encumbered or disposed of in any manner by the Employee, except as
otherwise approved by the Committee.
          5. Securities Laws. The Company shall not be obligated to issue or
deliver any shares of Common Stock under this Agreement in any manner in
contravention of the Securities Act of 1933, as amended, any other federal or
state securities law or the rules of any exchange or market system upon which
the Common Stock is traded. The Board of Directors of the Company or the
Committee may, at any time, require, as a condition to the issuance or delivery
of shares of Common Stock hereunder, the representation or agreement of the
Employee to the effect that the shares issuable hereunder are acquired by the
Employee for investment purposes and not with a view to the resale or
distribution thereof, and may require such other representations and documents
as may be required to comply with applicable securities laws or the rules of any
applicable exchange or market system.
          6. Withholding of Applicable Taxes. It shall be a condition to the
Company’s obligation to deliver the Settlement Shares to the Employee and the
Company or its affiliates shall be entitled to deduct from the Settlement Shares
under the Plan any taxes, social security contributions, or any other amounts
required by any government to be withheld from any such Settlement Shares,
including applicable federal, state or local withholding taxes (such amount, the
“Withholding Amount”). The Employee agrees that the Company, or any affiliate,
as the case may be, will have the right to withhold from the Settlement Shares a
sufficient number of shares of Common Stock to be sold in order to satisfy in
full the Withholding Amount on behalf of the Employee. The Employee shall be
solely and personally responsible for the payment of any applicable taxes
(including interest and penalties thereon) due on the Settlement Shares
hereunder (including the removal of any restrictions or variation of any rights
relating to

-2-



--------------------------------------------------------------------------------



 



the Settlement Shares), and the Employee agrees to indemnify the Company and its
affiliates against payment of such amounts.
          7. Subject to Terms of Plan. The Restricted Stock Units are subject to
the terms and provisions of the Plan. To the extent that the provisions hereof
conflict with those of the Plan, the provisions of the Plan shall control. All
decisions or interpretations made by the Committee regarding any issue or
question arising under this Agreement or the Plan shall be final, binding and
conclusive on the Company and the Employee.
          8. No Rights as Stockholder. The Restricted Stock Units granted under
this Agreement do not provide the Employee with any of the rights of a
stockholder of the Company, including, without limitation, the right to vote or
receive any dividends declared or paid on the Common Stock, unless and until
shares of Common Stock relating to the Restricted Stock Units have been issued
to the Employee.
          9. Continued Employment or Service. Nothing contained herein or in the
Plan shall confer any right to continue in the employ or service of the Company
or any parent or subsidiary of the Company or interfere in any way with the
right of the Company or any parent or subsidiary of the Company to terminate the
employment, services, responsibilities or duties of the Employee at any time for
any reason whatsoever.
          10. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, including the successors and assigns of the
Company.
          11. Governing Law. This Agreement will be interpreted and enforced
under the laws of the State of New York, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The parties
will submit any dispute or claim arising under this Agreement to the exclusive
jurisdiction of the U.S. federal or New York state courts within the New York
counties of New York, Nassau, or Suffolk, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
          12. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto entered into this Restricted Stock
Unit Agreement as of the date set forth below.

         
 
  OSI PHARMACEUTICALS, INC.    
 
       
 
       
 
 
 
Name:    
 
  Title:    
 
       
 
       
 
  EMPLOYEE    
 
       
 
       
 
 
 
DR. ANKER LUNDEMOSE    
 
       
 
 
 
Date    

 